DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2019/0244896) in view of Rullan (U.S. PGPub 2017/0047248).
Regarding claim 8, Lee teaches an interconnect structure (Fig. 5) comprising a first contact feature in a first dielectric layer (Fig. 28, 33, 34, 35, [0066]); a second contact feature in a second dielectric layer over the first dielectric layer ([0069], Fig. 5, 46, 56, [0068]), comprising: a contact via portion comprising a reset layer directly on the first contact feature ([0066], 36) and a first metal fill layer over the reset layer (71, [0067]); a conductive line portion comprising a first barrier layer over the first metal fill layer (65B, [0070]); a liner over the first barrier layer ([0071]); and a second metal fill layer over the liner (72, [0069]); and a second barrier layer between the second contact feature and the second dielectric layer (65A, [0067], Fig. 29), wherein the second barrier layer does not extend between the first barrier layer and the first metal fill layer (Fig. 5).
Lee does not explicitly teach wherein the first metal fill layer is disposed directly on the reset layer and wherein second barrier layer does not extend between the first metal fill layer and the reset layer.
Rullan teaches wherein barrier layers between a metal fill layer and a reset layer are removed so that the metal fill layer is disposed directly on the reset layer and the barrier layers do not extend between the metal fill layer and the reset layer (Figs. 2G-2I, [0033], 113, 225/227, 119).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Rullan with Lee such that the first metal fill layer is disposed directly on the reset layer and wherein second barrier layer does not extend between the first metal fill layer and the reset layer for the purpose of providing direct contact between the metal layer and the reset layer (Rullan, [0033]).
Regarding claim 9, Lee teaches wherein the first barrier layer comprises Ta, TaN, Ti, TiN, or a combination thereof ([0070]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and Rullan for the reasons set forth in the rejection of claim 8.
Regarding claim 10, Lee teaches wherein the second barrier layer comprises Ta, TaN, Ti, TiN, or a combination thereof ([0070]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and Rullan for the reasons set forth in the rejection of claim 8.
Regarding claim 11, Lee teaches wherein the liner comprises cobalt ([0071]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and Rullan for the reasons set forth in the rejection of claim 8.
Regarding claim 12, Lee does not explicitly teach in the embodiment of Figs. 28-30 and Fig. 5 wherein the reset layer comprises cobalt or ruthenium. Lee teaches in the embodiment of Fig. 10 wherein the reset layer comprises cobalt or ruthenium ([0035]). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Lee such that the reset layer comprises cobalt or ruthenium for the purpose of choosing an appropriate material for the reset layer. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and Rullan for the reasons set forth in the rejection of claim 8.
Regarding claim 13, Lee teaches wherein the first contact feature comprises a first conductive material ([0070]) but does not explicitly teach in the embodiment of Figs. 28-30 and Fig. 5 wherein the reset layer comprises a second conductive material different from the first conductive material. Lee teaches in the embodiment of Fig. 10 wherein the reset layer comprises a second conductive material different from the first conductive material ([0035]). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Lee such that the reset layer comprises a second conductive material different from the first conductive material for the purpose of choosing an appropriate material for the reset layer. It would have been obvious to a person having ordinary skill in 
Regarding claim 14, Lee teaches materials for the second metal fill layer ([0070]) but does not explicitly teach in the embodiment of Figs. 28-30 and Fig. 5 wherein the first contact feature and second metal fill layer are formed of the same conductive material. Lee teaches in the embodiment of Fig. 10 materials for the first contact feature ([0034]). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Lee such that wherein the first contact feature and second metal fill layer are formed of the same conductive material for the purpose of choosing  appropriate materials for the first contact feature and second metal fill layer. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and Rullan for the reasons set forth in the rejection of claim 8.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2019/0244896) in view of Rullan (U.S. PGPub 2017/0047248) and further in view of Kang (U.S. PGPub 2013/0200525).
Regarding claim 15, Lee does not explicitly teach wherein a top surface of the contact via portion is planar and a top surface of the conductive line is convex in shape. 
Kang teaches wherein a top surface of a via metal fill layer is convex in shape and a top surface of a line metal fill layer is planar (Fig. 2A, 41a, 51, [0082]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kang with Lee such that a top surface of the contact via portion is planar and a top surface of the conductive line is convex in shape for the purpose of increasing the contact area between the via and the trench (Kang, [0082]). 
Claims 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2019/0244896) in view of An (U.S. PGPub 2006/0046456).
Regarding claim 21, Lee teaches an interconnect structure (Fig. 5) comprising a first contact feature in a first dielectric layer (Fig. 28, 33, 34, 35, [0066]); a second dielectric layer over the first dielectric layer and a second contact feature in the second dielectric layer ([0069], Fig. 5, 46, 56, [0068]), the second contact feature comprising: a first metal fill layer over the first contact feature (71, [0067]); a second metal fill layer over the first metal fill layer (72, [0069]); a first barrier layer disposed between the first metal fill layer and the second metal fill layer (65B, [0070]); and a first liner disposed between the second metal fill layer and the first barrier layer ([0071]).
Lee does not explicitly teach a second barrier layer extending continuously from between the first metal fill layer and the second dielectric layer to between the second metal fill layer and the second dielectric layer, wherein the second barrier layer does not extend between the first metal fill layer and the first barrier layer. Lee teaches a second barrier layer which is present between the first metal fill layer and the second dielectric layer (Fig. 5, 65A, [0027]).
An teaches a contact feature comprising a first metal fill layer (23a/b, [0021]); a first barrier layer disposed over the first metal fill layer ([0026], 25); a second metal fill layer over the first barrier layer (29a/b, [0023]); and a second barrier layer formed continuously from between the first metal fill layer and a surrounding dielectric layer to between the second metal fill layer and the surrounding dielectric layer, wherein the second barrier layer does not extend between the first metal fill layer and the first barrier layer (Figs. 7-8, 19, [0021], [0026]-[0029]). 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of An with Lee such that a second barrier layer extending continuously from between the first metal fill layer and the second dielectric layer to between the second metal fill layer and the second dielectric layer, wherein the second barrier layer does not extend between the first metal fill layer and the first barrier layer for the purpose of preventing contamination (An, [0026]).
Regarding claim 22, Lee teaches wherein a composition of the first barrier layer is different from a composition of the first liner ([0054], [0053]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and An for the reasons set forth in the rejection of claim 21.
Regarding claim 23, Lee teaches wherein the first barrier layer comprises Ta, TaN, Ti, TiN, or a combination thereof ([0070]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and An for the reasons set forth in the rejection of claim 21.
Regarding claim 24, Lee teaches wherein the liner comprises cobalt ([0071]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and An for the reasons set forth in the rejection of claim 21.
Regarding claim 25, Lee teaches wherein the first contact feature comprises a third metal fill layer (35, [0066]), wherein the first contact feature is spaced apart from the first dielectric layer by a third barrier layer (Fig. 5, 34, [0066]) but does not explicitly teach a second liner between the third metal fill layer and the first dielectric layer. Lee teaches wherein a liner may be formed between a metal fill layer and the surrounding dielectric layer ([0054], [0071]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the teachings of Lee such that the first contact feature comprises a second liner between the third metal fill layer and the first dielectric layer for the purpose of providing a liner layer for the first contact feature. 
Regarding claim 26, Lee teaches wherein the third metal fill layer comprises Ta, Ti, Cu, Co, Ru, or W ([0034]); wherein the second liner comprises Co or Ru ([0054]); and wherein the third barrier layer comprises Ti, TiN, Ta, or TaN ([0034]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and An for the reasons set forth in the rejection of claim 26.
Regarding claim 27, Lee teaches a reset layer sandwiched between the first metal fill layer and the first contact feature ([0066], 36). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and An for the reasons set forth in the rejection of claim 26.
Regarding claim 28, Lee does not explicitly teach in the embodiment of Figs. 28-30 and Fig. 5 wherein the reset layer comprises cobalt or ruthenium. Lee teaches in the embodiment of Fig. 10 wherein the reset layer comprises cobalt or ruthenium ([0035]). Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Lee such that the reset layer comprises cobalt or ruthenium for the purpose of choosing an appropriate material for the reset layer. It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and An for the reasons set forth in the rejection of claim 26. 
Regarding claim 29, Lee teaches an interconnect structure (Fig. 5) comprising a first dielectric layer (Fig. 28, 33); a first contact feature in the first dielectric layer (34, 35, [0066]); a second dielectric layer (46, 56, Fig. 5, [0068]), a second contact feature in a second dielectric layer ([0069], Fig. 5, 46, 56), comprising: a first metal fill layer over the first contact feature ([0066], 35); a first barrier layer disposed over the metal fill layer (65B, [0070]); a liner disposed over the first barrier layer ([0071]); and a second metal fill layer over the liner (72, [0069]). Lee further teaches a second barrier layer which is present between the first metal fill layer and the second dielectric layer (Fig. 5, 65A, [0027]).
Lee does not explicitly teach a second barrier layer extending continuously from between the first metal fill layer and the second dielectric layer to between the second metal fill layer and the second dielectric layer, wherein the second barrier layer does not extend between the first metal fill layer and the first barrier layer. Lee teaches a second barrier layer which is present between the first metal fill layer and the second dielectric layer (Fig. 5, 65A, [0027]).
An teaches a contact feature comprising a first metal fill layer (23a/b, [0021]); a first barrier layer disposed over the first metal fill layer ([0026], 25); a second metal fill layer over the first barrier 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of An with Lee such that a second barrier layer extending continuously from between the first metal fill layer and the second dielectric layer to between the second metal fill layer and the second dielectric layer, wherein the second barrier layer does not extend between the first metal fill layer and the first barrier layer for the purpose of preventing contamination (An, [0026]).
Regarding claim 30, the combination of Lee and An teaches wherein the second metal fill layer is spaced apart from the second dielectric layer by the liner, the first barrier layer, and the second barrier layer (Lee, Fig. 5; An, Figs. 7-8; see rejection of claim 29). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and An for the reasons set forth in the rejection of claim 29. 
Regarding claim 31, Lee teaches wherein the first and second metal fill layers comprise Ta, Ti, Cu, Co, Ru, and W ([0070]); wherein the liner comprises cobalt ([0071]); wherein the first and second barrier layers comprise Ta, TaN, Ti, TiN, or a combination thereof ([0070]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Lee and An for the reasons set forth in the rejection of claim 29.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub 2019/0244896) in view of An (U.S. PGPub 2006/0046456) and further in view of Kang (U.S. PGPub 2013/0200525). 
Regarding claim 32, Lee does not explicitly teach wherein a top surface of the second metal fill layer is planar and a top surface of the first metal fill layer is convex in shape. 
Kang teaches wherein a top surface of a via metal fill layer is convex in shape and a top surface of a trench metal fill layer is planar (Fig. 2A, 41a, 51, [0082]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kang with Lee and An such that a top surface of the second metal fill layer is planar and a top surface of the first metal fill layer is convex in shape for the purpose of increasing the contact area between the via and the trench (Kang, [0082]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812